ORDER OF DISBARMENT
Based upon a certified copy of a Judgment of Conviction entered in the County Court of Burleigh County wherein William G. Lince pled guilty to the crime of misapplication of entrusted property, The Supreme Court, on May 31, 1984, under the provisions of Rule 13, NDRDP, ordered that the Certificate of Admission of William Garfield Lince be revoked pending final disposition of the disciplinary proceeding against him and further ordered that the matter be referred to the Disciplinary Board as a complaint for investigation and recommendation. 351 N.W.2d 94.
On March 13, 1985, Mr. Lince filed with the Court, pursuant to the provisions of Rule 12 NDRDP, his affidavit consenting to disbarment.
NOW, THEREFORE, IT IS ORDERED, that William Garfield Lince, a member of the Bar of the State of North Dakota, is hereby disbarred from the practice of law in the State of North Dakota and his Certificate of Admission to the Bar issued on July 16, 1965, is hereby revoked.
RALPH J. ERICKSTAD, Chief Justice
GERALD W. VANDE WALLE, Justice
H.F. GIERKE III, Justice
HERBERT L. MESCHKE, Justice
BERYL J. LEVINE, Justice